 


110 HR 6334 IH: Increasing Transparency and Accountability in Oil Prices Act of 2008
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6334 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Mr. Etheridge introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide energy price relief by authorizing greater resources and authority for the Commodity Futures Trading Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Increasing Transparency and Accountability in Oil Prices Act of 2008. 
2.Sense of the House on additional emergency funding for commission 
(a)FindingsThe House of Representatives finds that— 
(1)excessive speculation may be adding significantly to the price of oil and other energy commodities; 
(2)the public and Congress are concerned that overseas exchange transactions are not being adequately reviewed by any regulatory body; 
(3)an important Federal overseer of commodity speculation, the Commodity Futures Trading Commission, has staffing levels that have dropped to the lowest levels in the 33-year history of the Commission; and 
(4)the acting Chairman of the Commission has said publicly that an additional 100 employees are needed in light of the inflow of trading volume. 
(b)Sense of the HouseIt is the sense of the House of Representatives that the President should immediately send to Congress a request for emergency appropriations for fiscal year 2008 for the Commodity Futures Trading Commission in an amount that is sufficient— 
(1)to help restore public confidence in energy commodities markets and Federal oversight of those markets; 
(2)to potentially impose limits on excessive speculation that may be increasing the price of oil, gasoline, diesel, and other energy commodities; 
(3)to significantly improve the information technology capabilities of the Commission to help the Commission effectively regulate the energy futures markets; and 
(4)to fund at least 100 new full-time positions at the Commission to oversee energy commodity market speculation and to enforce the Commodity Exchange Act (7 U.S.C. 1 et seq.). 
3.Additional commission employees for improved enforcementSection 2(a)(7) of the Commodity Exchange Act (7 U.S.C. 2(a)(7)) is amended by adding at the end the following: 
 
(D)Additional employeesAs soon as practicable after the date of enactment of this subparagraph, the Commission shall appoint at least 100 full-time employees (in addition to the employees employed by the Commission as of the date of enactment of this subparagraph)— 
(i)to increase the public transparency of operations in energy futures markets; 
(ii)to improve the enforcement of this Act in those markets; and 
(iii)to carry out such other duties as are prescribed by the Commission..
4.Speculative limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the following: 
 
(e)Foreign Boards of Trade 
(1)In generalIn the case of any foreign board of trade for which the Commission has granted or is considering an application to grant a board of trade located outside of the United States relief from the requirement of subsection (a) to become a designated contract market, derivatives transaction execution facility, or other registered entity, with respect to an energy commodity that is physically delivered in the United States, prior to continuing to or initially granting the relief, the Commission shall determine that the foreign board of trade— 
(A)applies comparable principles or requirements regarding the daily publication of trading information and position limits or accountability levels for speculators as apply to a designated contract market, derivatives transaction execution facility, or other registered entity trading energy commodities physically delivered in the United States; and 
(B)provides such information to the Commission regarding the extent of speculative and nonspeculative trading in the energy commodity that is comparable to the information the Commission determines necessary to publish a Commitment of Traders report for a designated contract market, derivatives transaction execution facility, or other registered entity trading energy commodities physically delivered in the United States. 
(2)Existing foreign boards of tradeDuring the period beginning 1 year after the date of enactment of this subsection and ending 18 months after the date of enactment of this subsection, the Commission shall determine whether to continue to grant relief in accordance with paragraph (1) to any foreign board of trade for which the Commission granted relief prior to the date of enactment of this subsection.. 
5.Disaggregation of index funds and other data in energy marketsSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the following: 
 
(h)Disaggregation of Index Funds and Data in Energy MarketsThe Commission shall disaggregate and make public monthly— 
(1)the number of positions and total value of index funds and other passive, long-only positions in energy markets; and 
(2)data on speculative positions relative to bona fide physical hedgers in those markets.. 
 
